DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 7th, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that Stein et al. fail to teach or disclose the adjustable implant trial disposed on the distal end of the elongate body is adapted expand in one direction within an interverbal space.  The examiner respectfully disagrees with this assertion.  Stein et al. satisfies this limitation in two manners: 1. The implant trial adjust in a vertical direction, or about the “y-axis”.  2. The claim comprises expansion in one direction, Stein teaches the implant expands in upwards (one direction) and downward (a second direction) assuming one does not consider these directions the same as they are about the same longitudinal axis.  As a result, Applicant’s amendment does not overcome the prior art of record.  Lastly, Applicant does not specifically argue the merits of the rejection of claims 2-6 in their creation of new claim 22 which incorporates these features into new claim 22.  As a result, the examiner maintains their position that the subject matter of claims 1-6 and 22 are either anticipated or rendered obvious in view of Stein et al. and Dietzel et al. 


Claim Objections
Claim 20 is objected to because of the following informalities:  Applicant uses the term “though a conversion” in line 3.  This should read, “through a conversion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (US 2013/0079791).
 	Regarding claim 1, Stein et al. disclose an implant-trialing instrument comprising a handle (402, 409, 430) including an elongate body (409 + 430) and an adjustment input (402); and an adjustable implant trial (407) disposed on a distal end of the elongate body (figure 2) and adapted to expand in one direction (in the vertical direction, ¶49) within an intervertebral space in response to input from the adjustment input, the adjustable implant trial including a measurement sensor (¶39-40) configured to output an objective measure of intervertebral disc space correlated to implant size (¶39-41).
 	Regarding claim 2, Stein et al. disclose that the handle further includes a user interface display (107, in view of ¶35, which discloses the display can “have an interface for displaying or indicating the quantitative measurement date”) to display output from the measurement sensor. 	Regarding claim 6, Stein et al. disclose the handle includes an embedded controller circuit (401, figure 2) correlating data received from the adjustment input and the measurement sensor to output information to the user interface display (¶40).
 	Regarding claim 7, Stein et al. disclose the embedded controller circuit outputs an implant size recommendation based on data received from the adjustment input and the measurement sensor (¶32, ¶44, ¶60).
 	Regarding claim 8, Stein et al. disclose the implant size recommendation is based on a distraction distance of the adjustable implant trial and a pressure output from the measurement sensor, the pressure output being within a pre-defined range corresponding to a range of mobility (¶32, ¶41, ¶44, ¶61). 	Regarding claim 9, Stein et al. disclose the embedded controller circuit includes a wireless communication interface to transmit output date to a remote computer system (figures 6-7, ¶36, ¶43, ¶47, ¶69).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2013/0079791) in view of Johannaber et al. (US 2018/0214283). 	Regarding claim 3, Stein et al. disclose the claimed invention except for the user interface displace includes a series of indicator lights to display output from the measurement sensor.
 	Johannaber et al. disclose an implant-trial instrument (figure 4E), which includes a series of indicator lights (figures 124A-124C, figure 1) as they assist the user in identifying the proper placement and location without the need for significant attention to a more intricate display (¶22).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant-trial instrument to include a series of indicator lights to display output from the measurement sensor as taught by Johannaber et al. as the lights assist the user in identifying the proper placement and location without the need for significant attention to a more intricate display.
 	Regarding claim 4, Stein et al. in view of Johannaber et al. disclose the series of indicator lights display light patterns (red, orange/yellow, green, ¶22 of Johannaber) indicative of different implant sizes (¶21, ¶31-32 of Johannaber).
 	Regarding claim 5, Stein et al. in view of Johannaber et al. disclose the adjustment input includes an implant size indicator (¶32, ¶44, ¶69 of Stein et al.) and the series of indicator lights display light patterns indicative of go-no go conditions related to the implant size indicator (¶21, ¶31-32 of Johannaber).

 	Regarding claim 22, Stein et al. disclose an implant-trialing instrument comprising a handle (402, 409, 430) including an elongate body (409 + 430) and an adjustment input (402); and an adjustable implant trial (407) disposed on a distal end of the elongate body (figure 2) and adapted to expand in one direction (in the vertical direction, ¶) within an intervertebral space in response to input from the adjustment input, the adjustable implant trial including a measurement sensor (¶39-40) configured to output an objective measure of intervertebral disc space correlated to implant size (¶39-41), the handle further includes a user interface display (107, in view of ¶35, which discloses the display can “have an interface for displaying or indicating the quantitative measurement date”) to display output from the measurement sensor and an embedded controller circuit (401, figure 2) correlating data received from the adjustment input and the measurement sensor to output information to the user interface display (¶40).
 	However, Stein et al. fail to expressly teach or disclose the user interface displace includes a series of indicator lights to display output from the measurement sensor.  The series of indicator lights display light patterns indicative of different implant sizes and the adjustment input includes an implant size indicator and the series of indicator lights display light patterns indicative of go-no go conditions related to the implant size indicator.
 	Johannaber et al. disclose an implant-trial instrument (figure 4E), which includes a series of indicator lights (figures 124A-124C, figure 1) as they assist the user in identifying the proper placement and location without the need for significant attention to a more intricate display (¶22), the series of indicator lights display light patterns (red, orange/yellow, green, ¶22) indicative of different implant sizes (¶21, ¶31-32), and the adjustment input includes an implant size indicator (¶32, ¶44, ¶69 of Stein et al.) and the series of indicator lights display light patterns indicative of go-no go conditions related to the implant size indicator (¶21, ¶31-32). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant-trial instrument to include a series of indicator lights to display output from the measurement sensor as taught by Johannaber et al. as the lights assist the user in identifying the proper placement and location without the need for significant attention to a more intricate display.
 	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 2013/0079791) in view of Dietzel et al. (US 2017/0119543).
	Regarding claim 20, Stein et al. disclose the claimed invention including the adjustable implant trial having a first paddle (404, figure 2) and a second paddle (405, figure 2).   	However, Stein et al. fail to expressly teach or disclose the first paddle is adapted to expand in one direction from the second paddle through a conversion of rotational movement input from the adjustment input into linear movement of the first paddle, wherein the second paddle is fixed in place relative to the elongate body.  
 	Dietzel et al. disclose an adjustable implant trial (2600, figure 23).  The trial having a first paddle (2720) and a second paddle (2718).  The first paddle is adapted to expand in one direction from the second paddle through a conversion of rotational movement input (¶108, ¶110) from an adjustment input (2702 + 2704 + 2708) into linear movement of the first paddle (¶108-110), wherein the second paddle is fixe in place relative to the elongate body (2706, figures 25B-25C, ¶108-110) as it is a known alternative adjustment input for incrementally expanding and contracting the spacing between two intervertebral bodies (figure 26).  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the device of Stein et al. to have the first paddle is adapted to expand in one direction from the second paddle through a conversion of rotational movement input from the adjustment input into linear movement of the first paddle, wherein the second paddle is fixed in place relative to the elongate body as taught by Dietzel et al. as it is a known alternative adjustment input for incrementally expanding and contracting the spacing between two intervertebral bodies.
 	Regarding claim 21, Stein et al. in view of Dietzel et al. disclose the first paddle and the second paddle are offset from a central axis defined along the length of the elongate body (when in the expanded configuration).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775